               1   SPINELLI, DONALD & NOTT
                   A Professional Corporation
               2   DOMENIC D. SPINELLI, SBN: 131192
                   RYAN I. ICHINAGA, SBN: 321185
               3   601 University Avenue, Suite 225
                   Sacramento, CA 95825
               4   Telephone: (916) 448-7888
                   Facsimile: (916) 448-6888
               5
                   Attorneys for Defendant
               6   SAN JUAN UNIFIED SCHOOL DISTRICT
               7

               8                                       UNITED STATES DISTRICT COURT
               9                                      EASTERN DISTRICT OF CALIFORNIA
             10

             11    WILLIAM DEREK GRASTY,                                  Case No.: 2:18-cv-3242-KJM-KJN
             12                      Plaintiff,                           JOINT STIPULATION AND ORDER TO
                                                                          CONTINUE SAN JUAN UNIFIED
             13        vs.                                                SCHOOL DISTRICT’S MOTION FOR
                                                                          SUMMARY JUDGMENT AND
             14    SAN JUAN UNIFIED SCHOOL DISTRICT,                      PLAINTIFF’S MOTION FOR LEAVE TO
                                                                          FILE AMENDED COMPLAINT
             15                      Defendant.
             16                                                           Complaint filed: 12/12/2018
             17

             18                                                   STIPULATION

             19              1.      On November 20, 2019, Defendant SAN JUAN UNIFIED SCHOOL

             20    DISTRICT filed a Motion for Summary Judgment. The hearing date for the Motion was set for

             21    January 9, 2020.

             22              2.      On November 26, 2019, Plaintiff WILLAIM GRASTY filed a Motion for Leave to

             23    File Amended Complaint. The hearing on this motion was January 16, 2020.

             24              3.      The parties have agreed to continue both hearings to January 23, 2020.

             25              Based on the foregoing, IT IS HEREBY STIPULATED, by and between all parties through

             26    their respective counsel of record that:

             27                   A. The hearing date on Defendant’s pending Motion be moved to January 23, 2020.

             28                   B. The hearing date on Plaintiff’s pending Motion be moved to January 23, 2020.
SPINELLI, DONALD
     & NOTT                                                              1
                                                  STIPULATION AND ORDER TO CONTINUE HEARING DATES
               1                  C. The dates for an opposition and reply to the Motions shall be changed in accordance

               2                     with local rule 230(c) and (d) from the date of the continued hearing.

               3

               4   IT IS SO STIPULATED.

               5

               6   DATED: December 6, 2019                          PLAINTIFF IN PRO PER
               7
                                                            By:     _/s/ William Grasty_______________________
               8                                                    William Grasty
                                                                    Plaintiff
               9
             10
                   DATED: December 6, 2019                          SPINELLI, DONALD & NOTT
             11

             12                                             By:     _/s/ Domenic D. Spinelli_________________
                                                                    Domenic D. Spinelli, Esq.
             13                                                     Attorneys for Defendant

             14

             15                                                     ORDER
             16                Based on the stipulation of the parties, and for good cause shown, the request to continue
             17    the hearing date on Defendant’s pending Motion for Summary Judgment and Plaintiff’s Motion for
             18    Leave to File Amended Complaint is GRANTED, and the hearing is continued to January 23, 2020,
             19    at 10:00 a.m., in Courtroom 25 of this Court. Any opposition and reply to the motions are due in
             20    accordance with Local Rule 230.
             21
                   Dated: December 11, 2019
             22

             23

             24    gras.3242


             25

             26
             27

             28
SPINELLI, DONALD
     & NOTT                                                           2
                                               STIPULATION AND ORDER TO CONTINUE HEARING DATES
